 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT

 9                       SOUTHERN DISTRICT OF CALIFORNIA

10
         HOWARD APPEL, et al.,                           Case No. 18-cv-873-BAS-MDD
11
                                        Plaintiffs,      ORDER DENYING
12                                                       DEFENDANT’S MOTION TO
                                                         STAY
13            v.
                                                         [ECF No. 43]
14       BOSTON NATIONAL TITLE
         AGENCY, LLC,
15                                    Defendant.
16
17          Presently before the Court is Defendant Boston National Title Agency LLC’s
18   Motion to Stay, (ECF No. 43.)1 Plaintiffs Howard Appel, David Cohen, and Ke’e
19   Partners, LLC oppose the Motion, (“Opp’n,” ECF No. 58), and Defendant filed a
20   reply in support of the Motion, (“Reply,” ECF No. 62.) The Court finds the Motion
21   suitable for determination on the papers and without oral argument. Civ. L. R.
22   7.1(d)(1). For the reasons stated below, the Court DENIES the Motion to Stay.
23
24   1
       The Motion to Stay was combined with Defendant’s motion for summary judgment. (ECF No.
25   42.) The Court suspended briefing on the motion for summary judgment because Plaintiffs had
     requested more discovery under Federal Rule of Civil Procedure 56(d) and requested the Court
26   defer consideration of the motion for summary judgment. Judge Dembin is analyzing Plaintiffs’
     request. (See ECF No. 47.) However, the Motion to Stay remained pending, as Plaintiffs did not
27   request the Court defer consideration on the Motion to Stay. When the Court refers herein to the
     Motion to Stay, it refers to the one memorandum of points and authorities filed for both motions
28
     located at ECF No. 42-3 (hereinafter, “Mot.”).

                                                   –1–
 1   I.     BACKGROUND
 2          The facts of this case began in June 2017, when Plaintiffs placed a bid to
 3   purchase a property located in Fiji. The auction company for the sale was Concierge
 4   Auctions, LLC. Concierge informed Plaintiffs that they had won the auction, and
 5   Plaintiffs deposited $285,000 in escrow with Defendant Boston National, the escrow
 6   services company used by Concierge. (“Compl.,” ECF No. 1, at ¶ 10 (Plaintiffs
 7   wired $100,000 to an escrow account owned by Boston National on June 21, 2017
 8   and wired $185,000 on July 3, 2017).) However, the owners of the property ended
 9   up canceling the sale in July 2017.2 Plaintiffs later realized there was no valid escrow
10   instructions from the Fiji property owners that would allow Boston National to refuse
11   to return the $285,000. (Opp’n 4.) Plaintiffs demanded Boston National return their
12   funds on September 28, 2017, and they also allege they demanded Concierge instruct
13   Boston National to do the same. (Compl. ¶ 15.) Boston National refused and
14   Plaintiffs allege Boston National had improperly given Concierge “complete
15   control” over the funds, which was a violation of Boston National’s fiduciary duties
16   to Plaintiffs. (Id. ¶ 16.)
17          Plaintiffs filed suit against Concierge and its employees in November 2017,
18   alleging fraudulent inducement, concealment, misrepresentation, and violations of
19   the Racketeer Influenced and Corrupt Organizations Act (“RICO”), unfair
20   competition law, and false advertising law. (17-cv-2263-BAS-MDD (“Concierge”).)
21   Boston National is not named in the Concierge matter. On April 13, 2018, the Court
22   granted Concierge’s motion to compel arbitration and ordered Plaintiffs and
23   Concierge to proceed to arbitration. The Court stayed the action as to all parties and
24   all claims.
25          Plaintiffs claim they then again asked Boston National to return the funds, but
26   when Boston National deferred to Concierge and did not return the funds, Plaintiffs
27
     2
      The Court understands the Parties debate how and when the sale was cancelled, (Mot. 3; Opp’n
28
     3), but the details are immaterial for the purpose of this Motion.

                                                 –2–
 1   “had no other recourse” but to file suit. (Opp’n 5.) On May 4, 2018, Plaintiffs filed
 2   the present action against Boston National. Plaintiffs assert claims of breach of
 3   fiduciary duty, negligence, and accounting. In sum, Plaintiffs allege Boston National
 4   delayed in returning the escrow funds for various reasons. (See generally Compl.
 5   (alleging inter alia, misrepresentation and collusion by Defendant).) Plaintiffs also
 6   allege Boston National conducts “illegal unlicensed real estate broker activities.” (Id.
 7   ¶ 10.) Boston National returned the $285,000 on May 24, 2018, (“Witcher Decl.,”
 8   ECF No. 49-3, at ¶ 4), but Plaintiffs request damages “proximately caused by Boston
 9   National’s breach,” punitive damages, and a forensic accounting of the escrow funds
10   that were held by Boston National. (Compl., Prayer.)
11   II.   LEGAL STANDARD
12         “[T]he power to stay proceedings is incidental to the power inherent in every
13   court to control the disposition of the causes on its docket with economy of time and
14   effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,
15   254 (1936). This power to stay proceedings includes the discretion to grant stays
16   “pending resolution of independent proceedings which bear upon the case.” Leyva v.
17   Certified Grocers of Cal., Ltd., 595 F.2d 857, 863 (9th Cir. 1979). This rule “does
18   not require that the issues in such proceedings are necessarily controlling of the
19   action before the court.” Id. at 863–64 (citations omitted).
20         The inherent power of district courts to grant stays “calls for the exercise of
21   sound discretion,” by which a court must weigh the competing interests of the parties
22   that would be affected by a grant or denial of a stay. CMAX, Inc. v. Hall, 300 F.2d
23   265, 268 (9th Cir. 1962). The Ninth Circuit has identified three competing interests
24   that warrant the closest examination in this analysis: (1) the hardship or inequity upon
25   the non-moving party that would result from granting the stay, (2) the hardship or
26   inequity upon the moving party in being required to go forward after denial of the
27   stay, and (3) the orderly course of justice measured in terms of the simplifying or
28   complicating of issues, proof, and questions of law that could be expected to result

                                               –3–
 1   from a stay. Id.; see also Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir.
 2   2005). Finally, “[t]he party requesting a stay bears the burden of showing that the
 3   circumstances justify an exercise of that discretion.” Nken v. Holder, 556 U.S. 418,
 4   433–34 (2009) (citing Clinton v. Jones, 520 U.S. 681, 708 (1997)).
 5   III.   ANALYSIS
 6          A.    Balance of Hardship or Inequity
 7          The Court must first balance the “possible damage [to Plaintiffs] which may
 8   result from the granting of a stay,” with “the hardship or inequity which [Defendant]
 9   may suffer in being required to go forward.” CMAX, 300 F.2d at 268. If there is
10   “even a fair possibility that the stay for which [Defendant] prays will work damage
11   to some one else,” then Defendant must show “a clear case of hardship or inequity
12   in being required to go forward.” Landis, 299 U.S. at 255.
13          Here, Defendant argues Plaintiffs “will likely not be damaged at all” if the
14   Court grants a stay. (Mot. 19.) Plaintiffs, for their part, do not point to any damage
15   or prejudice that would result from a stay. (See generally Opp’n.) In contrast,
16   Defendant argues it would face hardship without a stay. But Defendant only points
17   to Plaintiffs’ complicated theory of recovery in this case and Plaintiffs’ multiple
18   discovery requests and motions that Defendant must respond to as examples of
19   hardship. (Reply 6.) “[B]eing required to defend suit, without more, does not
20   constitute a clear case of hardship or inequity within the meaning of Landis.”
21   Lockyear, 398 F.3d at 1112; see Klein v Cook, No. 5:14-cv-3634-EJD, 2015 WL
22   2454056, at *2 (N.D. Cal. May 22, 2015) (“[T]he moving party must cite to
23   something more than the intrinsic inconvenience arising from involvement in
24   litigation.”). A defendant cannot demonstrate hardship by pointing to inevitable
25   discovery and motion practice, even if there is a possibility some of the litigation
26   may be unnecessary. Mendez v. Optio Solutions LLC, 239 F. Supp. 3d 1229, 1234
27   (S.D. Cal. 2017). The Court finds no hardship to Boston National if this action is not
28   stayed besides being required to defend itself in this suit.

                                               –4–
 1         But the Court also finds that there would be little to no prejudice to Plaintiffs
 2   if this action is stayed. In fact, much of Plaintiffs’ damages appear to be attorneys’
 3   fees (given that the underlying $285,000 was eventually returned), and a stay in this
 4   action will obviously reduce Plaintiffs’ need to litigate and thus lessen the amount of
 5   fees incurred. Currently pending in this case are various discovery requests and
 6   Defendant’s motion for summary judgment (which is currently on standstill while
 7   Judge Dembin analyzes Plaintiffs’ discovery request made pursuant to Federal Rule
 8   of Civil Procedure Rule 56(d).) There would be no prejudice that would result from
 9   a delay on these decisions; any harm would only be the postponement of any potential
10   recovery for Plaintiffs if they succeed in the end. See CMAX, 300 F.2d at 269
11   (holding that where the party opposing the stay seeks money damages, a delay in
12   recovery of damages “is not the kind of prejudice which should move a court to deny
13   a requested postponement”). Further, given that no party provides the Court with an
14   estimate of how long until arbitration between Plaintiffs and Concierge is complete,
15   the length of the delay is undetermined. See Leyva v. Certified Grocers of Cal., 593
16   F.2d 857, 864 (9th Cir. 1979) (“A stay should not be granted unless it appears likely
17   the other proceedings will be concluded within a reasonable time in relation to the
18   urgency of the claims presented to the court.”). Therefore, because neither party will
19   be clearly harmed with or without a stay, the Court finds this factor to be neutral in
20   its consideration of whether to impose a stay.
21         B.     The Orderly Course of Justice
22         Next, the Court must consider “the orderly course of justice measured in terms
23   of the simplifying or complicating of issues, proof, and questions of law which could
24   be expected to result from a stay.” CMAX, 300 F.2d at 268; see also United States
25   v. Kiewit Pac. Co., 41 F. Supp. 3d 796, 815 (N.D. Cal. 2014) (“In determining
26   whether a stay is warranted, courts consider . . . the judicial resources that would be
27   saved by simplifying the case or avoiding duplicative litigation if the case before the
28   court is stayed.” (citing CMAX, 300 F.2d at 268)).

                                              –5–
 1          Of course, both the Concierge action and the present action stem from the
 2   same events and involve the exact same underlying facts. If the Court does not grant
 3   a stay, Defendant says Plaintiffs may obtain double recovery, once from Concierge
 4   (in the other matter) and again from Defendant (in this matter). (Mot. 20.) But
 5   Plaintiffs argue the matters are distinct that they will not receive double recovery
 6   from Concierge and Boston National. Plaintiffs agree the underlying $285,000 has
 7   been refunded, but, they were forced to incur “hundreds of thousands of dollars in
 8   legal fees against Concierge (which Plaintiffs seek to recover from Boston National
 9   here under the tort of another doctrine).” (Opp’n 6.) Further, Plaintiffs argue if they
10   receive any recovery from Concierge, Boston National’s obligation can be reduced
11   to ensure the receipt of funds is not duplicative. (Id. at 13–14 (citing Versey v. United
12   States, 626 F.2d 627, 633 (9th Cir. 1980).) Plaintiffs also allege misconduct against
13   Boston National in its failure to “account for” the funds during the 11-month period
14   it held the funds. (Id.) Plaintiffs allege “Boston National owed (and breached) duties
15   to Plaintiffs that are independent of any duties owed and breached by Concierge.”
16   (Id. at 11.) Plaintiffs further argue that if Boston National had simply returned the
17   funds, it would not have been part of the litigation in the first place, but Concierge
18   would still subject to Plaintiffs’ suit for various alleged illegal and fraudulent
19   activities. (Id. at 12.)
20          Although the cases stem from the same events, the Court does not find the
21   cases to be duplicative, and this case may proceed while the Concierge matter is
22   stayed without wasting judicial resources or creating overlapping work. The two
23   cases have the same foundation, but the essence and purpose of the actions differ.
24   No matter how the Concierge matter is resolved, Plaintiffs maintain independent and
25   separate allegations against Boston National that may proceed toward resolution.
26   IV.    CONCLUSION
27          The Court finds that the above factors balance in favor of denying Defendant’s
28   request to stay. Neither party will be harmed if this case proceeds forward, and the

                                               –6–
 1   orderly course of justice does not counsel in favor of a stay. The Court finds
 2   Defendant has not met its burden in showing that a stay of this matter is justified.
 3   Accordingly, the Court DENIES Defendant’s Motion to Stay. (ECF No. 43.)
 4         IT IS SO ORDERED.
 5   DATED: April 30, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             –7–
